NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PERRY JOHNSON,                                  No.    18-55051

                Plaintiff-Appellant,            D.C. No. 8:16-cv-01085-AG-KES

 v.
                                                MEMORANDUM*
SELENE FINANCE, LP; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Perry Johnson appeals from the district court’s order dismissing his action

alleging federal and state law claims arising out of foreclosure proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failing to comply with court orders, In re Phenylpropanolamine



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006), and we affirm.

      The district court did not abuse its discretion in dismissing Johnson’s action

because Johnson failed to comply with the district court’s scheduling orders and

the relevant factors favored dismissal. See id. at 1226-29 (discussing the five

factors a district court must weigh in deciding whether to dismiss a case for failure

to comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th

Cir. 1992) (although preferred, the district court is not required to make explicit

findings; this court may review the record independently to determine if the district

court has abused its discretion).

      AFFIRMED.




                                          2                                    18-55051